DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed on 05/27/2021 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor device having a stack including electrodes vertically stacked on a substrate and electronic system including the same.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Pub. 2019/0326315).
In re claim 1, Lee discloses a semiconductor device, comprising: a substrate 10 including a cell array region CAR and a connection region CNR (see paragraph [0045] and figs. 9-12); a stack ST including electrodes EGE, GGE, CGE, SGE vertically stacked on the substrate 10 (see paragraph [0048] and figs. 9-12); a source conductive pattern SCP 3 on the cell array region CAR and between the substrate 10 and the stack ST (see paragraph [0088] and figs. 9-12); a dummy insulating pattern 30C, 350C on the connection region CNR and between the substrate 10 and the stack ST (see paragraphs [0058], [0088] and figs. 9-12); a conductive support pattern 341, 342, 343 between the stack ST and the source conductive pattern SCP3 and between the stack ST and the dummy insulating pattern 30C (see paragraphs [0055]-[0058] and figs. 9-12); a plurality of first vertical structures VS1, DVS1on the cell array region CAR and penetrating the stack ST, the conductive support pattern 343, and the source conductive pattern SCP3 (see paragraph [0046] and figs. 9-12); and a plurality of second vertical structures DVS2 on the connection region CNR and penetrating the stack ST, the conductive support pattern 343, and the dummy insulating pattern 30C, 350C (see paragraph [0059] and figs. 9-12).

    PNG
    media_image1.png
    783
    866
    media_image1.png
    Greyscale

In re claim 3, as applied to claim 1 above, Lee discloses wherein the semiconductor device further comprising: a first separation structure SS on the cell array region CAR, extending in a first direction, and penetrating the stack ST, the conductive support pattern 343, and the source conductive pattern SCP3; and a second separation structure SS on the connection region CNR, in contact with a top surface of the conductive support pattern 342, extending in the first direction, and penetrating the stack ST (see paragraph [0047] and figs. 9-12).  Notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Therefore, examiner interprets that the second separation structure SS is above the connection region CNR and not necessary being directly on the connection region CNR.
In re claim 4, as applied to claim 3 above, Lee discloses wherein the first separation structure SS includes a bottom portion having a first width at its bottom surface and a middle portion having a second width, the second width being greater than the first width (see paragraph [0047] and figs. 9-12).
In re claim 7, as applied to claim 1 above, Lee discloses wherein the semiconductor device further comprising: a first separation structure SS on the cell array region CAR, extending in a first direction, and penetrating the stack ST, the conductive support pattern 343, and the source conductive patternSCP3; and a second separation structure SS on the connection region CNR, contacting a top surface of the conductive support pattern 342, extending in the first direction, and penetrating the stack ST, wherein a portion of the conductive support pattern 342 is between the second separation structure SS and the substrate 10 (see paragraph [0047] and figs. 9-12).  Notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Therefore, examiner interprets that the second separation structure SS is above the connection region CNR and not necessary being directly on the connection region CNR.
In re claim 8, as applied to claim 1 above, Lee discloses wherein each of the first vertical structures includes a first vertical semiconductor pattern VS1 whose side surface is partially in contact with the source conductive pattern SCP3 (see paragraph [0046] and figs. 9-12); and each of the second vertical structures includes a second vertical semiconductor pattern DVS2 spaced apart from the dummy insulating pattern (see paragraph [0061] and figs. 9-12).
In re claim 9, as applied to claim 8 above, Lee discloses wherein each of the first vertical structures VS1 further includes a first data storage pattern on the source conductive pattern SCP3 and enclosing a part of the side surface of the first vertical semiconductor pattern, and each of the second vertical structures DVS2 further includes a second data storage pattern conformally covering side and bottom surfaces of the second vertical semiconductor pattern (see paragraphs [0060]-[0061] and figs. 9-12).
In re claim 10, as applied to claim 9 above, Lee discloses wherein a portion of the second data storage pattern is between the dummy insulating pattern 30c, 305c and the second vertical semiconductor pattern DVS2 (see paragraphs [0060]-[0061] and figs. 9-12).
In re claim 11, as applied to claim 8 above, Lee discloses wherein the source conductive pattern includes: a horizontal portion below the stack ST and extending parallel to the stack ST; and a sidewall portion extending from the horizontal portion, having a vertically protruding shape SCP1u, and enclosing a portion of the side surface of the first vertical semiconductor pattern VS1 (see paragraph [0064] and fig. 18).
In re claim 12, as applied to claim 1 above, Lee discloses wherein each of the electrodes EGE, GGE, CGE, SGE includes a pad portion on the connection region CNR, the pad portions of the electrodes are stacked to form a stepwise structure, and the second vertical structures DVS2 penetrate the pad portions of the electrodes (see paragraph [0059] and figs. 9-12).
In re claim 13, as applied to claim 1 above, Lee discloses wherein the semiconductor device further comprising a penetration interconnection structure on the connection region CNR and penetrating a portion of the stack ST, wherein the penetration interconnection structure includes: mold patterns on the connection region CNR and at same levels as the electrodes EGE, GGE, CGE, SGE; an insulating penetration pattern SS between the electrodes and the mold patterns; and conductive penetration plugs CSPLG penetrating the mold patterns (see paragraph [0047] and figs. 9-12).
In re claim 14, as applied to claim 13 above, Lee discloses wherein the insulating penetration pattern SS is in contact with a top surface of the conductive support pattern (see paragraph [0047] and figs. 9-12).
In re claim 15, as applied to claim 13 above, Lee discloses wherein the insulating penetration pattern SS encloses the mold patterns, when viewed in a plan view (see paragraph [0082] and figs. 13 and 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. 2019/0326315) in view of Kim et al. (U.S. Pub. 2020/0160157).
In re claim 20, Lee discloses an electronic system, comprising: a semiconductor device including a substrate 10 including a cell array region CAR and a connection region CNR (see paragraph [0045] and figs. 9-12), a stack ST including electrodes EGE, GGE, CGE, SGE vertically stacked on the substrate 10 (see paragraph [0059] and figs. 9-12), a source conductive pattern SCP3 on the cell array region CAR and between the substrate 10 and the stack ST (see paragraph [0089] and figs. 9-12), a dummy insulating pattern 30c, 350c on the connection region CNR and between the substrate 10 and the stack ST (see paragraphs [0058], [0095] and figs. 9-12), a conductive support pattern 341, 342, 343 between the stack ST and the source conductive pattern SCP3 and between the stack ST and the dummy insulating pattern 30C (see paragraph [0056] and figs. 9-12), a plurality of first vertical structures VS1 on the cell array region CAR and penetrating the stack ST, the conductive support pattern 343, and the source conductive pattern SCP3 (see paragraph [0067] and figs. 9-12), a plurality of second vertical structures DVS2 on the connection region CNR and penetrating the stack ST, the conductive support pattern 343, and the dummy insulating pattern 30c, 350c (see paragraph [0093] and figs. 9-12).
Lee discloses wherein a column decoder may provide a data transmission path between a page buffer and an external device (e.g., a memory controller) (see paragraph [0033]) but is silent to wherein an input/output pad electrically connected to peripheral circuits; and a controller electrically connected to the semiconductor device through the input/output pad and being configured to control the semiconductor device.
However, Kim discloses in a same field of endeavor, a semiconductor device including, inter-alia, an input/output pad (a data input/output pad of a memory device 300) electrically connected to peripheral circuits 340; and a controller 200 electrically connected to the semiconductor device through the input/output pad and being configured to control the semiconductor device (see paragraph [0059] and fig. 5).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the technique as taught by Kim into the semiconductor device of Lee in order to enable an input/output pad electrically connected to peripheral circuits; and a controller electrically connected to the semiconductor device through the input/output pad and being configured to control the semiconductor device in Lee to be formed in order to control an arithmetic operation of the memory device (see paragraph [0008] of Kim).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. 2019/0326315).
In re claim 2, as applied to claim 1 above, Lee discloses that the dummy insulating pattern may be formed of silicon oxide layer, a silicon nitride layer, or a silicon oxynitride layer (see paragraph [0058]) and wherein the dummy insulating pattern includes a first insulating pattern 30c and a second insulating pattern 350c, the first insulating pattern and the second insulating pattern being sequentially stacked (see paragraph [0095] and figs. 9-12) but is silent to the first insulating pattern and the second insulating pattern including different insulating materials from each other.
However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to select an insulating material for the first insulating pattern and to select another insulating material for the second insulating pattern so that the first insulating pattern and the second insulating pattern including different insulating materials from each other since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 16-19 are allowed over the prior art of record.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 16 a whole taken alone or in combination, in particular, prior art of record does not teach “a peripheral circuit structure including peripheral circuits integrated on the semiconductor substrate, a semiconductor layer on the peripheral circuit structure, the semiconductor layer including a cell array region and a connection region” in conjunction with “a first separation structure on the cell array region, extending in a first direction, and penetrating the stack, the conductive support pattern, and the source conductive pattern, and a second separation structure on the connection region, in contact with a top surface of the conductive support pattern, extending in the first direction, and penetrating the stack", as recited in independent claim 16.
Claims 17-19 also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwang et al.		U.S. Patent 10,026,747	Jul. 17, 2018.
Jeong et al.		U.S. Pub. 2017/0200676	Jul. 13, 2017.
Lim et al.		U.S. Pub. 2016/0163732	Jun. 9, 2016.
Okawa et al.		U.S. Pub. 2017/0077026	Mar. 16, 2017.
Shim et al.		U.S. Pub. 2012/0077320	Mar. 29, 2012.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892